       AO    9l         Case:
                  (Rcv. I l/l  4:20-mj-01127-JMB
                          l) Crimin l Conplaint  Doc. #: 1 Filed: 06/11/20 Page: 1 of 1 PageID #: 1

                                                Ulursp Sreres Dlsrrucr                                  CoURT
                                                                                for the
                                                         EASTERN DISTRICT OF MISSOURI

                                 United States of America                          )
                                             v.                                    )
                                                                                           Case   No.   4:20M1 1127 JMB
                                                                                   )
                                                                                   )
                                                                                     SIGNED AND SUBMITTED TO THE COURT FOR
                                                                                   )
                                                                                   ) FILING BY RELIABLE ELECTRONIC MEANS
                                NICHOLASMATTHEWRAY                                 )
                                        Defendon(s)


                                                             CRIMINAL COMPLAINT
                      [, the complainant in this case, state that tre following is        tue   to the best of my knowledge and belief.

      On or about the date(s)             of              Juoe   lQ   z0n                 in the cormty   of       ST. LOUIS    COUNTY           in the
             EASTERN                 of
                                     District           MISSOURI               , the defendan(s) violated:

                         Code Section                                                           Aferue DescriPtion

       I   8 USC 2422./}), as punished by 18 USC         2426;          Enticement of a Minor / Repeat Offend€r - Prior Sex Offcnse Conviction
      and
       18   USC      2252A(a)(2)(A)                                     Distrihrtion of Cltild Pornography




                     This criminal complaint is based on these facts:
                                                                         SEE   ATTACHEDAFFIDAVIT




                   il/Continucd on the attached sheet
                                                                 I statc under thc pcndty of perjury                                 is truc and concct.


                                                                                                               Complainan's signature

                                                                                                           David Rapp, Special agcnt

                                                                                                               Printed namc and title
Sworn to, ettestcd to, or alfirmcd before me via relieble elcctronic mcans pursuatrt to Fedcral Rulcs of Criminal Procedures 4.1 and 41.



      Date                      ffit11t2020
                                                                                                                 Judge's signoture

      City and state:                             St- Louis, Missouri                      Honorable John M. Bodenhausen, U.S. Magistrate Judge
                                                                                                               Printed nome and title
